Van Brunt, P. J. (dissenting):
I dissent. I do not think the court should allow an amendment of an affidavit on these proceedings to recover goods illegally taken, unless some good excuse is offered showing some other reason than mere neglect or ignorance. No reason whatever is shown in these papers, and if the principle sustained by the court in this case is to prevail, there is no need of having any but a merely perfunctory affidavit in the first instance, as it can be amended as of course.
Order modified as directed in opinion, without costs of appeal.